Exhibit 10.24
Dear Gary:
This letter confirms the previous discussions between Dana and yourself
regarding the retention by the Company of your services as a special consultant
to advise Dana on various operational, productivity, management and strategic
issues. The effective date of this Agreement will be January 1, 2010.
Compensation. As retainer and compensation for the services to be provided to
Dana upon its reasonable request, Dana will pay to you an annual fee of $850,000
to be paid in equal installments payable at the end of each calendar month
during the term of this engagement. Such payments will be made by wire transfer
to an account identified by you. Additionally, Dana will reimburse you for
expenses reasonably incurred in connection with the services requested and
furnished. Such expenses will include the cost of any travel required from your
home (via commercial aircraft business class seating) to a location determined
by Dana as required to perform the services hereunder . Further, Dana will agree
to provide you an incentive payment of up to $950,000 for such timely and
successful completion of such goals (and based on such weighting) as would be
agreed between you and the Chief Executive Officer of the Company. The payment
of any such incentive that is to be paid as a result of the completion of such
goal(s) shall made quarterly in equal installments (via wire transfer as
specified above) following the determination that such goal(s) have been
successfully completed for which the incentive payment is being made. As you
will not be our employee during the engagement, no taxes or FICA will be
withheld and you will be responsible for the payment of any and all taxes
otherwise due.
Indemnification. Dana will indemnify you from any claims against you that should
arise out of the services provided, except to the extent such claims are based
upon gross negligence or willful misconduct.
Confidentiality. Except as required by law, all non-public information and data
of whatsoever kind or nature furnished or made available to you by Dana, during
this engagement, shall be treated as confidential. Except upon written
authorization by Dana, for so long as such information or data remains
non-public, you shall not disclose it to anyone, in any manner whatsoever,
either in whole or in part, other than to Dana personnel and to attorneys and
consultants engaged by Dana to provide services on or related to matters on
which you are providing assistance during the term of this engagement and who
have a reasonable need to know the information to further the interests of Dana.
Termination. This Agreement may be terminated by either party with sixty
(60) days prior written notice to the other party. Notice of such termination
shall be delivered, in the case of Dana, to the attention of the Chief
Administrative Officer. Upon such termination, any unpaid portion of the
retainer fee will be pro-rated and paid within 30 calendar days of the
termination based on the ratio of the number of calendar days in the

 



--------------------------------------------------------------------------------



 



calendar quarter occurring at the time the termination becomes effective,
divided by the total number of days in the applicable calendar quarter.
Others. It is recognized and agreed that you may provide services to other
companies so long as such service does not, in Dana’s reasonable opinion, create
any unreasonable risk of disclosure of confidential Dana information or
significantly threaten Dana’s competitive position.
Survival. The provisions of this Agreement entitled “Indemnification”,
“Confidentiality” and “Others” shall survive the termination this Agreement for
two years after such termination.
Severability. If any term or provision of this Agreement is determined to be
illegal, unenforceable or invalid in whole or in part for any reason, such
illegal, unenforceable or invalid provisions or part thereof shall be stricken
from this agreement, and such provision shall not affect the legality,
enforceability, or validity of the remainder of this Agreement. If any provision
or part thereof of this Agreement is stricken in accordance with the provisions
of this section, then this stricken provision shall be replaced, to the extent
possible, with a legal enforceable and valid provision that is as similar in
tenor to the stricken provision as is legally possible.
Attorneys’ Fees. In any action brought to enforce the terms of this Agreement,
the prevailing party shall be reimbursed by the non-prevailing party for such
prevailing party’s reasonable attorneys’ fees and expenses, including the costs
of appeal and the costs of enforcing a judgment.
Ohio Law. Ohio law shall govern the interpretation and application of this
Agreement without regard to Ohio’s choice of law principles.
If the foregoing accurately sets for the terms of the engagement between you and
Dana, please kindly endorse the original and copy, retain one copy and return
the original to me.

                 
 
          Very Truly Yours,    
 
          Dana Holding Corporation    
 
               
 
      By   /s/ Robert Marcin
 
Robert Marcin    
 
          Chief Administrative Officer    
 
               
Accepted and agreed this 12 day of January, 2010
               
 
               
/s/ Gary L. Convis
 
Gary L. Convis
               

 